1*76-/*
CCA #       13-13-00129-CR                          OFFENSE:     Murder


            DELBERT ANDREW MILLS v. THE STATE OF
STYLE:      TEXAS                                   COUNTY:      Goliad


TRIAL COURT:             24th District Court                                                  MOTION
TRIAL COURT #:           12-01-4634-CR                  FOR REHEARING IS:
TRIAL COURT JUDGE:       Hon. Joseph P. Kelly           DATE: August 29, 2015
DISPOSITION: Affirm                                     JUDGE: Judge Dori Garza

DATE:

JUSTICE:                              PC        S

PUBLISH:                            DNP:



CLK RECORD:                                             SUPP CLK RECORD

RPT RECORD:                                             SUPP RPT RECORD

STATE BR:                                               SUPPBR

APP BR:                                                  PROSE BR




                             IN THE COURT OF CRIMINAL APPEALS


                                                       CCA#          Wlk^L
          PRO SF.                Petition                Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:


           tem*i>                                        JUDGE:

DATE:                mh
             osiotiMir                                   SIGNED:                        PC:

JUDGE:              /IjU L/aAjJ^                         PUBLISH:                      DNP:




                     MOTION FOR REHEARING IN             MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                     ON

JUDGE:                                                   JUDGE: